FILED
                                                                                   October 17, 2022
                                                                                    EDYTHE NASH GAISER, CLERK
                              STATE OF WEST VIRGINIA                                SUPREME COURT OF APPEALS

                            SUPREME COURT OF APPEALS                                     OF WEST VIRGINIA




State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 21-0864 (Mercer County 21-F-18-DS)

Nathaniel Edward Burroughs,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


         Petitioner Nathaniel Edward Burroughs was convicted of first-degree robbery and assault
during the commission or attempted commission of a felony following a bench trial. He appeals
the September 21, 2021, order of the Circuit Court of Mercer County sentencing him to
penitentiary confinement for his convictions. 1 Through five assignments of error, petitioner asserts
that he should have been acquitted of first-degree robbery or that both his convictions should be
dismissed. We review the circuit court’s final order and ultimate disposition for an abuse of
discretion, the circuit court’s findings of fact for clear error, and questions of law de novo. See Syl.
Pt. 1, State v. Mechling, 219 W. Va. 366, 633 S.E.2d 311 (2006) (“‘In reviewing challenges to the
findings and conclusions of the circuit court made after a bench trial, a two-pronged deferential
standard of review is applied. The final order and the ultimate disposition are reviewed under an
abuse of discretion standard, and the circuit court’s underlying factual findings are reviewed under
a clearly erroneous standard. Questions of law are subject to a de novo review.’ Syllabus Point 1,
Public Citizen, Inc. v. First Nat. Bank in Fairmont, 198 W.Va. 329, 480 S.E.2d 538 (1996).”). For
the reasons provided below, we find no abuse of discretion.

       In petitioner’s first assignment of error, he argues that the circuit court erred by failing to
dismiss the charge of first-degree robbery because his indictment did not allege that Mary
Scarberry (“the victim”) was in possession, care, or control of the property that was stolen because
the property—$2,770 in cash—was taken from the safe in the Dollar General store where the
victim worked. Petitioner relies on West Virginia Code § 62-9-6, which provides a form indictment
for robbery, as establishing the elements of robbery.

       The crime of first-degree robbery, a felony, is set forth in West Virginia Code § 61-2-12(a):

               Any person who commits or attempts to commit robbery by: (1)

       1
        Petitioner appears by counsel J.J. McPherson and Paul R. Cassell. Respondent State of
West Virginia appears by counsel Patrick Morrisey and Andrea Nease Proper.
                                                   1
       Committing violence to the person, including, but not limited to, partial
       strangulation or suffocation or by striking or beating; or (2) uses the threat of deadly
       force by the presenting of a firearm or other deadly weapon, is guilty of robbery in
       the first degree and, upon conviction thereof, shall be imprisoned in a state
       correctional facility not less than ten years.

This statute does not list the elements of robbery; however, the Court has previously recognized
that, “[a]t common law, the definition of robbery was (1) the unlawful taking and carrying away,
(2) of money or goods, (3) from the person of another or in his presence, (4) by force or putting
him in fear, (5) with intent to steal the money or goods.” State v. Wilkerson, 230 W. Va. 366, 371,
738 S.E.2d 32, 37 (2013). Although West Virginia Code § 62-9-6 states that an indictment for
robbery is sufficient if it tracks the form indictment provided in that section, there is no requirement
that an indictment track the form indictment to be sufficient. Rather, we have held that an
indictment is sufficient “if it (1) states the elements of the offense charged; (2) puts a defendant on
fair notice of the charge against which he or she must defend; and (3) enables a defendant to assert
an acquittal or conviction in order to prevent being placed twice in jeopardy.” Syl. Pt. 2, in part,
State ex rel. Day v. Silver, 210 W. Va. 175, 556 S.E.2d 820 (2001); see also Syl. Pt. 3, State v.
Hall, 172 W. Va. 138, 304 S.E.2d 43 (1983) (“An indictment for a statutory offense is sufficient
if, in charging the offense, it substantially follows the language of the statute, fully informs the
accused of the particular offense with which he is charged and enables the court to determine the
statute on which the charge is based.”).

        Upon our de novo review, 2 we conclude that the indictment was sufficient. The first count
of petitioner’s indictment alleged that, on August 5, 2020, he

       committed the offense of “Robbery-First Degree” by unlawfully and feloniously
       committing violence to the person of Mary Scarberry by striking or beating Mary
       Scarberry or by using the threat of deadly force by the presenting of a firearm or
       other deadly weapon to Mary Scarberry and taking, stealing, and carrying away
       money from the Dollar General safe, against Ms. Scarberry’s will, against the peace
       and dignity of the State[.]

While this language does not track the language of West Virginia Code § 62-9-6, it satisfies each
element of robbery as described in Wilkerson, and it follows the language of West Virginia Code
§ 61-2-12(a). The indictment put petitioner on fair notice that he was charged with first-degree
robbery, and it sufficiently enables petitioner to assert a conviction to prevent being placed twice
in jeopardy for the same offense. Therefore, petitioner was not entitled to the dismissal of his first-
degree robbery charge.

        In petitioner’s second assignment of error, he argues that he should have been acquitted of
first-degree robbery because the State failed to present any evidence that the victim was in the
care, custody, or control of the money at the time of the taking. After viewing the evidence in the


       2
         See Syl. Pt. 3, in part, State v. Wallace, 205 W. Va. 155, 517 S.E.2d 20 (1999) (“Generally,
the sufficiency of an indictment is reviewed de novo.” (quoting Syl. Pt. 2, State v. Miller, 197 W.
Va. 588, 476 S.E.2d 535 (1996))).
                                                   2
light most favorable to the prosecution, 3 we find that any rational trier of fact could have found
that the State met its burden as to each element of the crime of first-degree robbery. The victim
testified:

               I was working in the center isle [sic] and I looked up and there was a man
       coming in and he -- I said hello, and next thing I know, I was in a headlock. He had
       his arm around my neck, dragging me up to the safe. He had a gun to my head, and
       then he shoved me on the floor, and I -- told me to open up the safe, and he hit me
       in the head. I opened the safe and he told me to give him the money. I gave him the
       money and he drug me to the bathroom and banged my head in the wall[.]

Upon our de novo review, 4 we find that this evidence satisfies the elements of the crime of first-
degree robbery. Specifically, it shows that petitioner unlawfully took and carried away money
from the presence of the victim by force, using violence against the victim, with the intent to steal
the money. Accordingly, we conclude that petitioner was not entitled to be acquitted of first-degree
robbery.

        Petitioner’s third assignment of error claims that the circuit court erred by failing to dismiss
the charge of assault during the commission or attempted commission of a felony in violation of
West Virginia Code § 61-2-10 5—set forth in the second count in the indictment—because it did
not identify the victim of the assault and was therefore insufficient. He argues that because the
indictment does not identify the victim, petitioner may be subjected to double jeopardy for this
charge. As set forth above, to be legally sufficient, an indictment must satisfy the three factors in
Syllabus Point 6 of Wallace. We have held that “Assessment of the facial sufficiency of an
indictment is limited to its ‘four corners[.]’” Id. at 156, 517 S.E.2d at 21, Syl. Pt. 2, in part. Upon
our de novo review, 6 we conclude that the second count of the indictment is legally sufficient. This
count alleged that, on August 5, 2020, petitioner “committed the offense of ‘Assault During the
Commission or Attempted Commission of a Felony’ by unlawfully and feloniously wounding
another person during the commission of felony, to-wit: Robbery-First Degree, against the peace
and dignity of the State[.]” When the first two counts of the indictment are read in conjunction, it


       3
         Additionally, when reviewing a claim involving the sufficiency of the evidence, “the
relevant inquiry is whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime proved
beyond a reasonable doubt.” Syl. Pt. 1, in part, State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163
(1995).
       4
          See State v. Juntilla, 227 W. Va. 492, 497, 711 S.E.2d 562, 567 (2011) (“The Court
applies a de novo standard of review to the denial of a motion for judgment of acquittal based upon
the sufficiency of the evidence.”).
       5
          West Virginia Code § 61-2-10 provides, in part: “If any person in the commission of, or
attempt to commit a felony, unlawfully shoot[s], stab[s], cut[s] or wound[s] another person, he
shall be guilty of a felony[.]”
       6
           See Syl. Pt. 3, State v. Wallace, 205 W. Va. 155, 517 S.E.2d 20 (1999).
                                                   3
is clear that the person identified in the first count—the victim, Mary Scarberry—is the same
victim described in the second count. Therefore, the second count put petitioner on fair notice of
the charge against which he was required to defend, and it is sufficient to enable him to assert his
conviction to prevent being placed twice in jeopardy for the same offense. Consequently, petitioner
was not entitled to the dismissal of his assault during the commission or attempted commission of
a felony charge.

        Petitioner’s fourth assignment of error alleges that the circuit court improperly expanded
the meaning of “wounding” under West Virginia Code § 61-2-10 to include the victim’s injury,
which did not involve “a parting of the skin.” Upon our de novo review, 7 we find no reversible
error. Petitioner’s argument relies on cases discussing West Virginia Code § 61-2-9 rather than
West Virginia Code § 61-2-10. 8 The distinction matters because the Court has previously
determined that an individual may be convicted under West Virginia Code § 61-2-10 where there
has been no breaking of the victim’s skin. See State v. Vinson, No. 11-0377, 2011 WL 8199166,
at *2 (W. Va. Dec. 2, 2011) (memorandum decision). Therefore, the circuit court did not err in
determining that the victim’s injury, which did not involve a breaking of the skin, constituted a
“wounding” within the meaning of West Virginia Code § 61-2-10.

        In his final assignment of error, petitioner argues that, even if a “wounding” within the
meaning of West Virginia Code § 61-2-10 does not require a breaking of the skin, the evidence
was insufficient to support the circuit court’s finding that a wounding occurred. We disagree. The
victim testified that, as a result of being struck, she had a “huge knot” on her head. Viewing this
evidence in the light most favorable to the prosecution, 9 we determine that any rational trier of fact
could have found that petitioner committed a “wounding” under West Virginia Code § 61-2-10
beyond a reasonable doubt.

       For the foregoing reasons, we affirm.

                                                                                            Affirmed.


ISSUED: October 17, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Tim Armstead

       7
          See Syl. Pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995)
(“Where the issue on an appeal from the circuit court is clearly a question of law or involving an
interpretation of a statute, we apply a de novo standard of review.”).
       8
         West Virginia Code § 61-2-9 is titled “Malicious or unlawful assault; assault; battery;
penalties.”
       9
           See Syl. Pt. 1, State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163 (1995).
                                                  4
Justice William R. Wooton
Justice C. Haley Bunn

DISSENTING:

Justice Elizabeth D. Walker




                              5